Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Incorporation by Reference
It should be noted that according to 37 CFR 1.57, essential material may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitations "a supply port" in line 9 and “a return port” in line 9.  There is insufficient antecedent basis for these limitations in the claim. On lines 7-10, the claim repeats itself by reciting “wherein the heating unit includes a supply port and a return port” twice. One instance of this limitation should be deleted altogether to avoid confusion in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean et al. in view of Snelling (3359971). 
For claim 1, MacLean et al. (9061623) discloses a heated portable vacuum box, comprising: 
a portable vacuum box having an interior surface, an exterior surface, a floor, a pair of sidewalls, a ceiling, a front wall and a rear door (FIG.1), wherein the portable vacuum box is transportable by a vehicle; 
a layer of insulation (Col 2, lines 27-29) surrounding at least a portion of the portable vacuum box; 
a heating unit (“heating system”) attached to the portable vacuum box, 

    PNG
    media_image1.png
    297
    732
    media_image1.png
    Greyscale

wherein the heating unit includes a supply port and a return port (implicit), and 
wherein the heating unit is adapted to heat a fluid producing a heated fluid flow; and 
a first heat loop (hose 62) fluidly connected to the supply port of the heating unit and the return port of the heating unit, 
wherein the first heat loop is attached to the lid bottom surface of the portable vacuum box, and 
wherein the first heat loop circulates the heated fluid flow of the fluid to heat the floor.  
MacLean et al. fail to provide the heat loop on a floor of the box, a feature taught by Snelling (3359971) as seen in FIGS.1-2. 

    PNG
    media_image2.png
    203
    877
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the lid heating system and hose of MacLean et al. with a container floor heating system, attached to the floor of the box, as reflected in and taught by Snelling as an obvious expedient in order to achieve the same predictable result of heating the contents of the container and preventing freezing thereof during cold temperatures. 
For claim 2, MacLean et al. show the portable vacuum box is comprised of a rectangular shaped structure.  
For claim 4, the fluid is comprised of glycol.  

Claims 5-8, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean et al. as applied above in view of Snelling (3359971). 
For claim 5, MacLean et al. show a heating system with only a single heat loop but the system of Snelling teaches the use of first and second heat loops, each fluidly connected to the supply port of the heating unit and the return port of the heating unit, each attached to the floor of the container, and each circulating heated fluid flow of the fluid to heat the floor.  
For claims 7-8 and 12-13, Snelling further teach the first heat loop is comprised of a first supply line fluidly connected to the supply port and a first return line fluidly connected to the return port, and wherein the second heat loop is comprised of a second supply line fluidly connected to the supply port and a second return line fluidly connected to the return port (as with claims 7 and 12); and 
the first supply line is adjacent to and parallel to the first return line, and wherein the second supply line is adjacent to and parallel to the second return line (claims 8 and 13).  
For claims 10-11, Snelling show the first heat loop and the second heat loop are each straight and the first heat loop and the second heat loop are parallel with one another.  
For claim 15, Snelling teach the first heat loop is attached to the exterior surface of the container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provide MacLean et al. with two heat loop within the floor of the box having first and second supply and return lines parallel and adjacent on another with each loop straight and parallel as taught by Snelling in order to more effectively and evenly distribute fluid flow to the floor and box.
For claim 6, MacLean et al., as modified, fails to provide for a third heat loop as recited but it would have been obvious to one of ordinary skill in the art before the effective filing date to have provide MacLean et al. with a third heat loop within the floor of the box since the court has held that mere duplication of an essential working part of a device involves only routine skill in the art. (See MPEP 2144.04 (iv) (B). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
For claim 18, MacLean et al. show the portable vacuum box is comprised of a rectangular shaped structure.  

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean et al. as applied above with respect to claims 1 and 17, in view of Snelling (3359971). 
Snelling teaches the layer of insulation completely surrounds the exterior surface of the portable vacuum box and it would have been obvious to one of ordinary skill in the art before the effective filing date to have provide the same for MacLean et al. as an obvious expedient in order to achieve the same predictable result of insulating.

Claims 1-2, 4-5, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean et al. as applied above with respect to claims 1 and 17, in view of WO 91/13817 (WO 817). 
For claim 1, MacLean et al. (9061623) discloses a heated portable vacuum box, comprising: 
a portable vacuum box having an interior surface, an exterior surface, a floor, a pair of sidewalls, a ceiling, a front wall and a rear door (FIG.1), wherein the portable vacuum box is transportable by a vehicle; 
a layer of insulation (Col 2, lines 27-29) surrounding at least a portion of the portable vacuum box; 
a heating unit (“heating system”) attached to the portable vacuum box, 
wherein the heating unit includes a supply port and a return port (implicit), and 
wherein the heating unit is adapted to heat a fluid producing a heated fluid flow; and 
a first heat loop (hose 62) fluidly connected to the supply port of the heating unit and the return port of the heating unit, 
wherein the first heat loop is attached to the lid bottom surface of the portable vacuum box, and 
wherein the first heat loop circulates the heated fluid flow of the fluid to heat the floor.  
MacLean et al. fail to provide the heat loop on a floor of the box, a feature taught in the embodiment of FIG.4a of WO 817. Specifically, WO 817 provides for a container (1) having side walls (5,5’) with a heating system (heating means) provided in a floor thereof (beneath surface (2)). 

    PNG
    media_image3.png
    246
    854
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the lid heating system and hose of MacLean et al. with a container floor heating system, attached to the floor of the box, as reflected in and taught by WO 817 as an obvious expedient in order to achieve the same predictable result of heating the contents of the container and preventing freezing thereof during cold temperatures. 
For claim 2, MacLean et al. show the portable vacuum box is comprised of a rectangular shaped structure.  
For claim 4, the fluid is comprised of glycol.  
For claim 5, MacLean et al. show a heating system with only a single heat loop but the system of WO 817 teaches the use of first and second heat loops (as seen in FIG.4a where each loop is on one lateral side of the container), each fluidly connected to the supply port of the heating unit and the return port (64”) of the heating unit, each attached to the floor of the container, and each circulating heated fluid flow of the fluid to heat the floor.  
For claims 7 and 12, WO 817 further teach the first heat loop is comprised of a first supply line fluidly connected to the supply port and a first return line fluidly connected to the return port, and wherein the second heat loop is comprised of a second supply line fluidly connected to the supply port and a second return line fluidly connected to the return port.
For claims 9 and 14, there is no space between the first supply line and the first return line, and wherein there is no space between the second supply line and the second return line (as seen in FIG.4a since these lines right directly adjacent one another).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provide MacLean et al. with two heat loop within the floor of the box having first and second supply and return lines parallel and adjacent on another with each loop straight and parallel as taught by WO 817 in order to more effectively and evenly distribute fluid flow to the floor and box and since the court has held that mere duplication of an essential working part of a device involves only routine skill in the art. (See MPEP 2144.04 (iv) (B). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean et al. as applied above in view of Nolan et al. (4136463). 
For claims 16 and 20, MacLean et al. as modified, lacks a door supply line fluidly connected to the supply port of the heating unit, a door return line fluidly connected to the return port of the heating unit, and a door line fluidly connected to the door supply line and the door return line, wherein the door line is attached to the rear door of the portable vacuum box.  
Nolan et al. teach the use of providing a heating element (tubing sections 60,60a) on rear or exit doors (26, FIG.1) of a spray chamber to provide projected heat evenly from various wall areas of the chamber to more evenly control and apply heat to the chamber (Col 2, lines 22-28). 

    PNG
    media_image4.png
    410
    1044
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a supply line, a return line, and a heating line of MacLean et al. specifically for a rear door thereof as taught by Nolan et al. in order to provide even distribution of heat to the box. Such a modification, a mere change in the placement of the heating lines, is generally recognized as being within the level of ordinary skill in the art as it does not alter the functional relationship between the parts or produce an unexpected result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 0381272 discloses three heat loops (FIG.2) integrated in the floor of a heated container. More specifically, EP 272 discloses four separate heat loops in FIG.2. 

    PNG
    media_image5.png
    324
    814
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616